      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 1 of 14



 1    Brian A. Cabianca (AZ Bar No. 016410)
      brian.cabianca@squirepb.com
 2
      Gregory Schneider (AZ Bar No. 029660)
 3    gregory.schneider@squirepb.com
      SQUIRE PATTON BOGGS (US) LLP
 4    One East Washington Street, Suite 2700
 5    Phoenix, Arizona 85004
      Tel: (602) 528-4000
 6    Fax: (602) 253-8129
 7
      Aneca E. Lasley (Pro Hac Vice Forthcoming)     Michael H. Carpenter (Pro Hac Vice
 8    aneca.lasley@squirepb.com                      Forthcoming)
      SQUIRE PATTON BOGGS (US) LLP                   carpenter@carpenterlipps.com
 9    2000 Huntington Center                         CARPENTER LIPPS & LELAND LLP
10    41 South High Street                           280 Plaza, Suite 1300
      Columbus, Ohio 43215                           280 North High Street
11    Tel: (614) 365-2700                            Columbus, Ohio 43215
      Fax: (614) 365-2499                            Tel: (614) 365-4100
12
                                                     Fax: (614) 365-9145
13

14                       IN THE UNITED STATES DISTRICT COURT
15                                  DISTRICT OF ARIZONA
16
                                              )      Case No. 2:20-cv-00785-JJT
17    Border Chicken AZ LLC,                  )
                                              )      MOTION OF DEFENDANTS
18                Plaintiff,                  )      NATIONWIDE MUTUAL
19                                            )      INSURANCE COMPANY AND
      v.                                      )      ALLIED PROPERTY AND
20                                            )      CASUALTY INSURANCE COMPANY
      Nationwide Mutual Insurance Company, et )      TO DISMISS PLAINTIFF’S
21
      al.                                     )      COMPLAINT
22                                            )
                  Defendants.                 )      (Oral Argument Requested)
23                                            )
24                                            )      (Assigned to Honorable Judge John J.
                                              )      Tuchi)
25

26         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendants
27   Nationwide Mutual Insurance Company and Allied Property and Casualty Insurance
28   Company (collectively “Defendants”) move to dismiss plaintiff’s Complaint for failure to
          Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 2 of 14




 1   state a claim. Defendants also seek dismissal of certain claims pursuant to Rule 12(b)(1)
 2   and (b)(2) for lack of subject matter and personal jurisdiction. Grounds for this Motion are
 3   provided in the accompanying Memorandum In Support.
 4                                  MEMORANDUM IN SUPPORT
 5   I.       INTRODUCTION.
 6            Plaintiff, a fast-food franchise operator with 14 franchises in Arizona and one in New
 7   Mexico, alleges it has a policy that provides coverage for the business losses it suffered
 8   stemming from the SARS-CoV-2 coronavirus and/or its resulting disease, COVID-19.
 9   Plaintiff’s policy, however, contains a virus exclusion, which expressly excludes coverage
10   in this case:
11                   We will not pay for loss or damage caused directly or indirectly by any . . .
12                   virus, bacterium or other microorganism that induces or is capable of inducing
                     physical distress, illness or disease.”
13
     [Premier Businessowners Policy (“Policy”) at § B(1)(i), attached hereto in full as Exhibit A
14
     and with relevant excerpts as Exhibit B.1]
15
              It is black-letter law that this Court should apply the policy – including the clear and
16
     unambiguous virus exclusion – as written. This Court and the Ninth Circuit repeatedly have
17
     enforced clear and unambiguous policy exclusions, including similar mold/bacteria
18
     exclusions. See, e.g., Cooper v. Am. Family Mut. Ins. Co., 184 F. Supp. 2d 960, 963 (D.
19
     Ariz. 2002) (“The policy says loss caused by mold is excluded. Enforcing the policy as
20
     written, this Court concludes loss caused by mold is excluded”). This Court should do the
21
     same here. While the coronavirus pandemic undoubtedly is a national crisis, this is not
22
     grounds to rewrite plaintiff’s insurance contract. As the Arizona Supreme Court has
23
     cautioned, a court “‘should not attempt to revise the policy to increase the risk or extend
24
     liability just to accomplish a so-called good purpose.” Sec. Ins. Co. of Hartford v.
25
     Andersen, 763 P.2d 246, 248 (Ariz. 1988).
26

27   1
       Because the complaint necessarily relies on the insurance policy, it is central to plaintiff’s
     claims and this Court may consider it on a motion to dismiss. See Marder v. Lopez, 450
28
     F.3d 445, 448 (9th Cir. 2006).
                                                     2
         Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 3 of 14




 1           In apparent recognition that the virus exclusion plainly bars coverage in this case,
 2   plaintiff does not mention it anywhere in the Complaint. Instead, plaintiff alleges that its
 3   policy provides coverage under a “Civil Authority” provision, including Civil Authority
 4   coverage for business income. The virus exclusion, however, plainly applies to and bars
 5   coverage under the policy’s “Civil Authority” provision.
 6           Furthermore, “Civil Authority” coverage only applies where plaintiff has been
 7   prohibited from accessing its premises and where there has been a complete cessation of
 8   operations. [See Ex. A, Policy §§ A(5)(g) & (j);] Alon v. State Farm Fire & Cas. Co., 2013
 9   WL 12250466 at *6 (D. Ariz. Feb. 25, 2013) (“Courts have consistently construed the
10   ‘necessary suspension of your operations’ language to mean a complete cessation of all
11   business activities.”) (compiling cases) (emphasis added). Neither occurred here. Plaintiff
12   concedes that its restaurants have been permitted to continue providing customers with pick
13   up, delivery and drive-thru services. [See Compl. ¶ 26.]
14           Accordingly, plaintiff has no claim for coverage under the terms of the Policy, and
15   plaintiff’s Complaint should be dismissed with prejudice as a matter of law and defendants
16   awarded their fees and costs pursuant to A.R.S. § 12-341.01.2
17   II.     BACKGROUND.
18           A.     Complaint Allegations.
19           Plaintiff is in the fast food business and has “15 franchises of Church’s Fried
20   Chicken and one franchise of Little Caesars Pizza, 14 in Arizona and 1 in New Mexico.”
21   [See Compl. ¶ 9.] Plaintiff alleges Defendants issued to it a Premier Businessowners Policy
22   with Policy Number ACP 30-1-8831950. [See Compl. ¶ 1.]
23           Generally, plaintiff alleges that the Policy provides “Additional Coverage” under a
24   “Civil Authority” provision of the Policy. [See Compl. ¶¶ 18-22.] Plaintiff further alleges
25   that it has sustained a “Covered Loss due to civil authority orders[,]” specifically, due to
26   2
         Additional grounds to exclude coverage under the Policy exist, including that the
27   coronavirus has not caused direct physical damage to the covered property. In filing this
     motion to dismiss, Defendants are not waiving the right to raise such additional grounds at
28
     a later time, if necessary.
                                                   3
         Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 4 of 14




 1   Executive Orders 2020-09 and 2020-18 issued on March 19 and March 30, 2020,
 2   respectively, by the Governor of the State of Arizona. [See Compl. ¶¶ 23-28; Mar. 19, 2020
 3   Order and Mar. 30, 2020 Order (“Governor’s Orders”), attached hereto as Exhibit C.3] As
 4   plaintiff concedes, however, the Governor’s Orders expressly permit restaurants to
 5   “continue serving the public through pick up, delivery and drive-thru operations.” [Compl.
 6   ¶ 26; see also Compl. ¶ 28 (“This Executive Order shall not be construed to prohibit . . .
 7   operating . . . restaurants and food services providing delivery or take-away
 8   services . . . .”).]
 9           Plaintiff does not allege that any civil authority has prohibited access to its premises
10   or that it has had to suspend its operations. Nonetheless, plaintiff alleges that it has suffered
11   “Covered Losses” as a result of COVID-19 and the Governor’s Orders. [See Compl. ¶ 29.]
12   Plaintiff alleges that “Defendants have . . . wrongfully repudiated coverage under the Policy
13   for such Covered Losses[.]” [See Compl. ¶ 30.] Plaintiff does not allege it ever submitted a
14   claim to defendants, and suggests that relief is appropriate on a class-wide basis
15   “irrespective of whether members of the Class have filed a claim.” [See Compl. ¶ 200.]
16           Based on these allegations, plaintiff asserts claims for breach of contract and
17   declaratory judgment. [See Compl. Counts I & II.] Plaintiff also seeks certification of a
18   national class, and Arizona and New Mexico subclasses, of insureds with in-force policies
19   issued by Defendants. [See Compl. ¶ 171.]
20           B.      Relevant Terms Of The Subject Policy.
21           Generally, the Policy provides coverage for “direct physical loss of or damage to
22   Covered Property at the described premises . . . caused by or resulting from any Covered
23   Cause of Loss.” [See Ex. A, Policy § A; Ex. B., Policy at p.2.] Additional “Civil
24   Authority” coverage is provided “[w]hen a Covered Cause of Loss causes damage to
25   property other than the property at the described premises . . . caused by action of civil
26   3
        The Court may consider the complete text of the Governor’s Orders in considering this
27   motion to dismiss because they are a matter of public record. See Coto Settlement v.
     Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“On a motion to dismiss, we may consider
28
     . . . matters of public record.”).
                                                    4
      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 5 of 14




 1   authority that prohibits access to the described premises[.]” [Ex. A, Policy § A(5)(j); Ex. B,
 2   Policy at p.8.] In short, the Policy only provides coverage for a “Covered Cause of Loss.”
 3          The definition of a “Covered Cause of Loss,” however, clearly and unambiguously
 4   excludes from coverage any loss or damage identified in the Exclusions section of the
 5   Policy:
 6                 3.     COVERED CAUSES OF LOSS
 7                 This Coverage Form insures against direct physical loss unless the loss is:
 8                 a.     Excluded in Section B. EXCLUSIONS;
 9   [Ex. A, Policy § A(3)(a); Ex. B, Policy at p.3.] The Exclusions section of the Policy, in
10   turn, clearly and unambiguously excludes losses arising from or relating to a virus:
11
                   B. EXCLUSIONS
12
                          1.     We will not pay for loss or damage caused
13
                   directly or indirectly by any of the following. Such loss or
14                 damage is excluded regardless of any other cause or event that
                   contributes concurrently or in any sequence to the loss. These
15                 exclusions apply whether or not the loss event results in
16                 widespread damage or affects a substantial area.

17                        ***
18
                          i.     Virus Or Bacteria
19
                                 (1)    Any virus, bacterium or other
20                               microorganism that induces or is capable of
                                 inducing physical distress, illness or disease.
21

22   [Ex. A, Policy § B(1)(i)(1); Ex. B, Policy at pp. 21, 23.]

23          Even if a Covered Cause of Loss exists, and no exclusion applies, the Policy still

24   only provides coverage for loss of business income where there has been a “suspension” of

25   operations:

26                 5.     ADDITIONAL COVERAGES

27                 ****

28                  g.    Business Income
                                                   5
       Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 6 of 14



                                   (1)    Business Income          with     Ordinary
 1
                                          Payroll Limitation
 2
                                          (a)    We will pay for the actual loss of
 3                                        “business income” you sustain due to the
 4                                        necessary     suspension     of     your
                                          “operations” during the “period of
 5                                        restoration.” The suspension must be
                                          caused by direct physical loss of or
 6
                                          damage to property at the described
 7                                        premises.

 8
     [Ex. A, Policy § A(5)(g); Ex. B, Policy at p. 6-7.]
 9
     III.   APPLICABLE LEGAL STANDARDS.
10
            A.      Motion To Dismiss.
11
            To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiff must
12
     proffer “more than an unadorned, the defendant-unlawfully-harmed-me accusation.”
13
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, the complaint must “contain sufficient
14
     factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
15
     In other words, plaintiffs must “nudge their claims across the line from conceivable to
16
     plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Mere “labels and
17
     conclusions” or “a formulaic recitation of a cause of action’s elements will not do.” Id. at
18
     545.
19
            Even if not attached to the Complaint, this Court “may consider evidence on which
20
     the complaint ‘necessarily relies’ if: (1) the complaint refers to the document; (2) the
21
     document is central to the plaintiff’s claim; and (3) no party questions the authenticity of the
22
     copy attached to the 12(b)(6) motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006)
23
     (citations omitted); see also Raygarr LLC v. Emp’rs Mut. Cas. Co., 2018 WL 4207998 at *2
24
     (D. Ariz. Sept. 4, 2018) (considering insurance policy referenced throughout complaint).
25
     Here, plaintiff’s complaint not only refers to the Policy attached to this Motion as Exhibit A,
26
     but also it is the basis for plaintiff’s claims. Accordingly, the Court may consider the Policy
27
     on defendants’ Rule 12(b)(6) motion to dismiss.
28
                                                     6
      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 7 of 14




 1          B.     Construction Of Insurance Policy Terms.
 2          Because this case arises out of this Court’s diversity jurisdiction, Arizona law
 3   governs the interpretation of the insurance contract at issue. See Colony Ins. Co. v. Events
 4   Plus, Inc., 585 F. Supp. 2d 1148, 1151 (D. Ariz. 2008) (applying Arizona law to insurance
 5   contract); AMERCO v. Nat’l Union Fire Ins. Co. of Pittsburgh, 2014 WL 2094198 at *3 (D.
 6   Ariz. May 20, 2014) (same).
 7          Under Arizona law, “[c]ourts construe an insurance contract according to its plain
 8   and ordinary meaning.” AMERCO at *3. “Unambiguous provisions must be given effect as
 9   written” and “[w]hen policy language is unambiguous, the court does not create ambiguity
10   to find coverage.” Id. Furthermore, “[a]n insurer may limit its liability by imposing
11   conditions and restrictions as long as those restrictions are not contrary to public policy.”
12   Cooper v. Am. Family Mut. Ins. Co., 184 F. Supp. 2d 960, 963 (D. Ariz. 2002) (enforcing
13   mold exclusion).
14          Lastly, as the Arizona Supreme Court has cautioned, “[w]here the policy language is
15   clear, a court may not take ‘the easy way out’ by inventing ambiguity, and then resolving it
16   to find coverage where none exists under the policy.” Sec. Ins. Co. of Hartford v. Andersen,
17   763 P.2d 246, 248 (Ariz. 1988). A court “‘should not attempt to revise the policy to
18   increase the risk or extend liability just to accomplish a so-called good purpose.’” Id.
19   (quoting Stearns-Roger Corp. v. Hartford Accident & Indem. Co., 571 P.2d 659,
20   662 (1977).
21   IV.    THE VIRUS EXCLUSION IN THE POLICY BARS PLAINTIFF’S CLAIMS
22          AS A MATTER OF LAW.
            This Court must apply the language of the Policy as written. Here, the applicable
23
     language is clear and unambiguous: the Policy expressly excludes from coverage any loss
24
     or damage caused directly or indirectly by a virus. Specifically, the Policy provides as
25
     follows:
26

27

28
                                                   7
      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 8 of 14




 1                  B. EXCLUSIONS
 2                         1.     We will not pay for loss or damage caused
 3                  directly or indirectly by any of the following. Such loss or
                    damage is excluded regardless of any other cause or event that
 4                  contributes concurrently or in any sequence to the loss. These
                    exclusions apply whether or not the loss event results in
 5
                    widespread damage or affects a substantial area.
 6
                           ***
 7

 8                         i.     Virus Or Bacteria

 9                                (1)    Any virus, bacterium or other
                                  microorganism that induces or is capable of
10                                inducing physical distress, illness or disease.
11

12   [Ex. B, Policy at p. 21, 23.] There is no ambiguity whatsoever in this language.
13          Furthermore, plaintiff’s claims fall squarely within the plain language of the Policy’s
14   virus exclusion because plaintiff alleges that all of the damage to it was a result of the
15   coronavirus:
16
                    1.    Plaintiff . . . and others similarly situated have suffered
17                  business losses for which coverage is afforded . . . in
                    connection with the current coronavirus pandemic (“the
18                  Pandemic”) . . .
19
                    ****
20
                    29.    As a consequence of the Pandemic (including
21
                    specifically damage to property caused by the
22                  coronavirus), Arizona Order 2020-09, and Executive Order
                    2020-18, Plaintiff and the Additional Insureds have
23                  suffered Covered Losses under the Policy.
24
     [Compl. ¶¶ 1, 29 (emphasis added).]
25
            Plaintiff’s claims plainly are based on alleged losses resulting from the coronavirus –
26
     a cause of loss or damage expressly excluded from coverage under the terms of the Policy.
27
     This Court must apply the clear and unambiguous Policy language as written. Indeed, this
28
                                                   8
         Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 9 of 14




 1   Court and the Ninth Circuit previously have enforced similar mold/bacteria exclusions. See,
 2   e.g., Cooper, 184 F. Supp. 2d at 963 (“The policy says loss caused by mold is excluded.
 3   Enforcing the policy as written, this Court concludes loss caused by mold is excluded”);
 4   Canal Indem. Co. v. Adair Homes Inc., 445 F. App’x 938 (9th Cir. 2011) (mold and other
 5   exclusions clearly and unambiguously barred coverage); see also Polo Towers Master
 6   Owners Ass’n, Inc. v. Factory Mut. Ins. Co., 185 F. App’x 636 (9th Cir. 2006)
 7   (contamination exclusion unambiguously barred coverage for legionella bacteria in water).
 8   Accordingly, this Court should apply the virus exclusion as written and should dismiss
 9   plaintiff’s claims as a matter of law.4
10   V.      THE CIVIL AUTHORITY PROVISION OF THE POLICY DOES NOT
11           PROVIDE COVERAGE TO PLAINTIFF.
             Beyond failing to attach the Policy as an exhibit, plaintiff ignores the Policy’s virus
12
     exclusion, making no mention of it anywhere in its Complaint. Instead, plaintiff cites to the
13
     Policy’s Civil Authority coverage provision. Yet, that provision does not save plaintiff’s
14
     claims.
15
             A.     The Virus Exclusion Precludes Civil Authority Coverage.
16
             No Civil Authority coverage exists here because coverage is excluded by the virus
17
     exclusion. Specifically, Civil Authority coverage only exists where there is a “Covered
18
     Cause of Loss.” [See Ex. A, Policy at § A(5)(j); Ex. B, Policy at p.8.] A “Covered Cause of
19
     Loss,” in turn, expressly excludes any loss or damage identified in the Exclusions section of
20
     the Policy:
21
                    3.     COVERED CAUSES OF LOSS
22

23                  This Coverage Form insures against direct physical loss unless
                    the loss is:
24

25
     4
26     In fact, this Court repeatedly has enforced unambiguous policy exclusions in a variety of
     contexts. See AMERCO v. Nat’l Union Fire Ins. Co. of Pittsburgh, 2014 WL 2094198 (D.
27   Ariz. May 20, 2014); Colony Ins. Co. v. Events Plus, Inc., 585 F. Supp. 2d 1148 (D. Ariz.
     2008); Holy Trinity Greek Orthodox Church v. Church Mut. Ins. Co., 2006 WL 18488 (D.
28
     Ariz. Jan. 4, 2006).
                                                    9
         Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 10 of 14



                   a.     Excluded in Section B. EXCLUSIONS;
 1

 2   [Ex. A, Policy at § A(3); Ex. B, Policy at p.3.] Because the virus exclusion expressly
 3   excludes coverage for loss or damage arising (directly or indirectly) from the coronavirus,
 4   there is no “Covered Cause of Loss,” and plaintiff has no coverage under the Civil
 5   Authority provision – or any other provision – of the Policy as a matter of law.
 6           B.    No Order has Prohibited Access To Plaintiff’s Premises.
 7           Even absent the virus exclusion, no Civil Authority coverage exists because plaintiff
 8   has access to its premises. Civil Authority coverage only arises when an “action of civil
 9   authority . . . prohibits access to the described premises[.]” [Ex. A, Policy § A(5)(j); Ex. B,
10   Policy at p.8.] Plaintiff, however, does not (and cannot) allege that access to any of its
11   locations has been prohibited by any civil authority. To the contrary, plaintiff expressly
12   alleges that the Governor’s Orders permit restaurants to “continue serving the public
13   through pick up, delivery and drive-thru operations.” [Compl. ¶ 26; see also Compl. ¶ 28
14   (“This Executive Order shall not be construed to prohibit . . . operating . . . restaurants and
15   food services providing delivery or take-away services”).] By its own allegations, plaintiff,
16   as an operator of fast food restaurants, has not been prohibited from accessing its premises.5
17           In sum, the virus exclusion plainly excludes coverage under the Civil Authority
18   provision of the Policy, and plaintiff also has failed to allege that access to its premises has
19   been prohibited. Accordingly, plaintiff’s claims should be dismissed as a matter of law.
20

21
     5
        The websites for Plaintiff’s franchises make clear they have, in fact, been open for
     business. For example, the website for the Church’s Chicken at 1840 W. Peoria Ave. – a
22   location identified in the Policy – indicates that it has been open for “Drive Thru, Takeout
     and Delivery.” [See Church’s Chicken 1840 W. Peoria Ave.: Fried Chicken in Phoenix,
23
     AZ, CHURCHS.COM (last visited Apr. 24, 2020), attached hereto as Exhibit D; Ex. B at
24   Property Declarations (identifying premises address as 1840 W. Peoria Ave).] Similarly,
     the website for the Little Caesars at 3730 W. Happy Valley Rd. – another location identified
25   in the Policy – also indicates that it remains open for delivery. [See 3730 West Happy
26   Valley Rd, LITTLECAESARS.COM (last visited May 8, 2020), attached hereto as Exhibit E;
     Ex. B at Property Declarations (identifying premises address as 3730 W. Happy Valley
27   Rd.).] This Court may take judicial notice of these website pages. See, e.g., Matthews v.
     Nat’l Football League Mgmt. Council, 688 F.3d 1107, 1113 (9th Cir. 2012) (taking judicial
28
     notice of NFL website).
                                                   10
      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 11 of 14




 1   VI.     PLAINTIFF HAS NOT SUFFERED A SUSPENSION OF OPERATIONS.
 2           The Policy’s provision of Civil Authority coverage for business income cannot save
 3   plaintiff’s claim for business losses. [See generally Ex. A, Policy §§ A(5)(j) & A(5)(g).]
 4   The Policy only provides coverage for business income loss that arises from “a necessary
 5   suspension of your ‘operations.’” [See id. at § A(5)(g); Ex. B, Policy at p. 6-7]. As this
 6   Court has noted in concluding coverage did not apply under a similar policy provision,
 7   “[c]ourts have consistently construed the ‘necessary suspension of your operations’
 8   language to mean a complete cessation of all business activities.” Alon v. State Farm Fire
 9   & Cas. Co., 2013 WL 12250466 at *6 (D. Ariz. Feb. 25, 2013) (compiling cases) (emphasis
10   added).
11           Here, plaintiff does not (and cannot) allege a complete cessation of all business
12   activities. To the contrary, none of the Governor’s Orders that plaintiff relies on prohibited
13   plaintiff from accessing its locations. [See Compl. ¶¶ 26 & 28]. Plaintiff not only remains
14   free to continue serving food to the public, but also has done so. [See supra note 4.] These
15   undisputed facts show that there simply has been no complete cessation of operations.
16   Accordingly, no coverage exists and plaintiff’s claims should be dismissed for this reason as
17   well.
18   VII.    ADDITIONAL GROUNDS FOR DISMISSAL.
19           In addition to the grounds set forth above, certain of plaintiff’s claims also fail for
20   lack of subject matter and personal jurisdiction under Rules 12(b)(1) and (2).
21           First, this Court lacks subject matter jurisdiction over defendant Nationwide Mutual
22   Insurance Company (“Nationwide Mutual”). Plaintiff’s claims arise from an insurance
23   policy that was issued by defendant Allied Property & Casualty Company—not Nationwide
24   Mutual.    [See Policy Certification, attached as Exhibit F; Ex. A, Policy.] Accordingly,
25   there is no actual case or controversy that would support plaintiff’s declaratory judgment or
26   breach of contract claim against Nationwide Mutual and those claims should be dismissed.
27   See Vytek Sports, Inc. v. Ping, Inc., 2008 WL 4462012 at *1 (D. Ariz. Sept. 29, 2008)
28   (addressing Article III standards for declaratory judgment action).
                                                    11
      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 12 of 14




 1          Second, in its Complaint, plaintiff purports to seek certification of a national class of
 2   insureds and a subclass of New Mexico insureds. [See Compl. ¶ 171.] Yet, this Court lacks
 3   personal jurisdiction over the claims of non-forum putative class members. See Wenokur v.
 4   AXA Equitable Life Ins. Co., 2017 WL 4357916 at *4 n. 4 (D. Ariz. Oct. 2, 2017) (citing
 5   Bristol-Meyers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773 (2017)). No class exists or
 6   should exist, and the non-forum class claims should be dismissed for lack of personal
 7   jurisdiction.
 8   VIII. CONCLUSION.
 9          As a matter of law and basic contract interpretation, plaintiff has no cognizable
10   claims for coverage under the Policy. Accordingly, this Court should dismiss plaintiff’s
11   claims with prejudice and award defendants their fees and costs pursuant to A.R.S. § 12-
12   341.01.
13   RESPECTFULLY SUBMITTED this 21st day of May, 2020.
14
                                         /s/ Gregory Schneider
15
                                         Brian A. Cabianca (AZ Bar No. 016410)
16                                       Gregory Schneider (AZ Bar No. 029660)
                                         SQUIRE PATTON BOGGS (US) LLP
17                                       One East Washington Street, Suite 2700
18                                       Phoenix, Arizona 85004

19                                       Aneca E. Lasley (Pro Hac Vice Forthcoming)
                                         SQUIRE PATTON BOGGS (US) LLP
20
                                         2000 Huntington Center
21                                       41 South High Street
                                         Columbus, Ohio 43215
22

23                                       Michael H. Carpenter (Pro Hac Vice Forthcoming)
                                         CARPENTER LIPPS & LELAND LLP
24                                       280 Plaza, Suite 1300
                                         280 North High Street
25                                       Columbus, Ohio 43215
26
                                         Counsel for Defendants Nationwide Mutual Insurance
27                                       Company and Allied Property and Casualty Insurance
28
                                         Company

                                                  12
      Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 13 of 14



                                        CERTIFICATION
 1
            Pursuant to this Court’s April 28, 2020 Order and LRCiv 12.1(c), Defendants’ counsel
 2
     hereby certifies that prior to filing this motion they conferred with counsel for plaintiffs
 3   regarding the issues raised by this motion. The parties were unable to reach agreement.
 4

 5                                        /s/ Gregory Schneider
                                          Brian A. Cabianca (AZ Bar No. 016410)
 6
                                          Gregory Schneider (AZ Bar No. 034309)
 7                                        SQUIRE PATTON BOGGS (US) LLP
                                          One East Washington Street, Suite 2700
 8                                        Phoenix, Arizona 85004
 9
                                          Aneca E. Lasley (Pro Hac Vice Forthcoming)
10                                        SQUIRE PATTON BOGGS (US) LLP
                                          2000 Huntington Center
11                                        41 South High Street
12                                        Columbus, Ohio 43215

13                                        Michael H. Carpenter (Pro Hac Vice Forthcoming)
14
                                          CARPENTER LIPPS & LELAND LLP
                                          280 Plaza, Suite 1300
15                                        280 North High Street
                                          Columbus, Ohio 43215
16

17                                        Counsel for Defendants Nationwide Mutual
                                          Insurance Company and Allied Property and
18                                        Casualty Insurance Company
19

20

21

22

23

24

25
26

27

28
                                                13
     Case 2:20-cv-00785-JJT Document 11 Filed 05/21/20 Page 14 of 14



                                 CERTIFICATE OF SERVICE
 1

 2        I hereby certify that on the 21st day of May, 2020, I electronically transmitted the

 3   attached document to the Clerk’s Office using the CM/ECF System for filing, and for
 4
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                               Andrew S. Friedman
 6
                               Francis J. Balint, Jr.
 7                             Bonnett Fairbourn Friedman & Balint, P.C.
                               2325 E. Camelback Road, Suite 300
 8                             Phoenix, AZ 85016
 9
                               Deborah R. Gross
10                             Melissa Mazur
                               Kaufman, Coren & Ress, P.C.
11                             2001 Market St., Suite 3900
12                             Philadelphia, PA 19103

13                             Keith M. Fleischman
14
                               Joshua D. Glatter
                               Fleischman Bonner & Rocco LLP
15                             81 Main Street, Suite 515
                               White Plains, NY 10601
16

17                             Attorneys for Plaintiff

18
                                      /s/ Tanya Skeet
19

20

21

22

23

24

25
26

27

28
                                                14
